Citation Nr: 9933747	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-118 92	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for immersion foot, 
bilateral.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.


REMAND

The veteran requested a personal hearing before a hearing 
officer at the RO in his July 1998 substantive appeal, and 
such hearing was held in September 1998.  However, the 
veteran's substantive appeal also contained a request for a 
personal hearing at the RO before a Member of the Board.  
Additionally, a July 1999 note indicates that the veteran's 
representative has continued to request that a Travel Board 
hearing be scheduled.

Since it is apparent that the veteran desires a Travel Board 
hearing pursuant to 38 C.F.R. § 20.700 (1998), the veteran 
should be scheduled for a hearing before a Board Member at 
the RO.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

A hearing at the RO before a Member of 
the Board should be scheduled, and the 
veteran and his representative should be 
notified of the date and time of such 
hearing. 


The appellant need take no action unless otherwise notified.  
The purpose of this remand is to ensure compliance with 
applicable laws and regulations and to afford the veteran due 
process of law.  



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












